Citation Nr: 0922743	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-21 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based upon service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1943 to October 
1945 and from February 1947 to March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which declined to reopen the previously denied claim.  In a 
July 2008 decision, the Board reopened and remanded the claim 
to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the Board's July 2008 remand, the Board notes 
that all requested development has not been completed.  Thus, 
additional development is required before the claim can be 
adjudicated.  Specifically, it is determined that the 
appellant has not been furnished with notice in compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A and the 
guidance set forth in Hupp v. Nicholson, 21 Vet App. 342 
(2007).  

Therefore, as there has not been substantial compliance with 
the remand directives, the appeal must be remanded again.  
Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the AMC/RO should ensure that all requested 
development has been undertaken.   


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 38 
U.S.C.A. § 5103 and § 5103A and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
letter should include (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the cause of death claim based on the 
Veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on a condition not yet service 
connected.  Provide the appellant with 
notice of what information and evidence 
she should provide and what evidence VA 
will obtain.  The notice should include an 
explanation as to the information or 
evidence needed to establish the effective 
date for the claim on appeal. 

2.  Thereafter, readjudicate the claim for 
entitlement to dependency and indemnity 
compensation based upon service connection 
for the Veteran's cause of death.  If any 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).














	

